Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

HASELY THOMAS, YEANDEO DADBAHAL, and
BALDWIN THOMAS,

Plaintiffs,
_V_

RIVER GREENE CONSTRUCTION GROUP LLC, d/b/a
RIVER GREENE CONSTRUCTION GROUP; AKEIDA
CAPITAL MANAGEMENT, LLC d/b/a ACM
CONTRACTING, LLC; BRINGING BEST
MANAGEMENT LLC; and HARVEY ABRAHAMS,
JONATHAN KRANZLER, and CURTIS ANTOINE,
individually,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

17 Civ. 6954 (PAE)

OPINION & ORDER

 

 

USDC SDNY
DOCUMENT

Doc #=
DATE F11.F,D= ll

ELECTRONICALLY FlLED

il 111

 

 

 

 

 

 

 

In this action, three individuals Who between 2014 and 2016 did painting and/or

carpentry Work for River Greene Construction Group LLC (“River Greene”) bring Wage-and-

hour and related claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. 201 et seq., and

the New York Labor Law (“NYLL”), N.Y. Lab. LaW § 663 et seq. Plaintiffs named six

defendants, but four have not appeared; plaintiffs are separately pursuing default judgments

against the non-appearing defendants These defendants are River Greene itself; Jonathan

Kranzler (“Kranzler”) and Curtis Antoine (“Antoine”) Who, as developed below, supervised

construction Work; and Bringing Best Management LLC (“Bringing Best”).

With discovery complete, the remaining defendants-Akeida Capital Management, LLC

d/b/a ACM Contracting, LLC (“ACM”) and Harvey Abrahams (“Abrahams”)_now move for

summary judgment. They argue that the evidence does not permit them to be held liable under

 

 

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 2 of 21

the FLSA or NYLL, as it shows that they were not plaintiffs’ employers but were only investors
in River Greene. For the following reasons, the Court agrees and grants the motion.
I. Background

A. Factual Backgroundl

1. Formation of River Greene

River Greene is a New York LLC that was formed in September 2013. JSF 11 1. lt is a
general contractor that provides construction and other services to building and renovation
projects in and around New York City. See id.

Akeida Capital Management, LLC (“Akeida Capital”) manages an investment fund that

invests in sustainable and renewable energy companies and energy infrastructure proj ects. Def.

 

l The Court draws its account of the underlying facts from: the parties’ respective submissions
on the motion for summary judgment, including defendants’ Statement Pursuant to Local Civil
Rule 56.1, see Dkt. 61 (“Def. 56.1”); the Declaration of Andrew M. Wong in support of
defendants’ motion, Dkt. 59 (“Wong Decl.”), and attached exhibits; the Declaration of Harvey
Abrahams in support of defendants’ motion, Dkt. 60 (“Abrahams Decl.”), and attached exhibits;
the Declaration of Jacob Aronauer in support of plaintiffs’ opposition, Dkt. 86 (“Aronauer
Decl.”), and attached exhibits; and the parties’ joint statement of undisputed facts, Dkt. 55-1
(“JSF”).

Citations to a party’s 56.1 statement incorporate the evidentiary materials cited therein. When
facts stated in a party’s 56.1 statement are supported by testimonial, video, or documentary
evidence and not denied by the other party, or denied by a party without citation to conflicting
admissible evidence, the Court finds such facts to be true. See S.D.N.Y. Local Civil Rule 56.1(c)
(“Each numbered paragraph in the statement of material facts set forth in the statement required
to be served by the moving party will be deemed to be admitted for purposes of the motion
unless specifically controverted by a correspondingly numbered paragraph in the statement
required to be served by the opposing party.”); ia'. Rule 56. l(d) (“Each statement by the movant
or opponent . . . controverting any statement of material fact[] must be followed by citation to
evidence which would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).

Here, plaintiffs have filed no 56.1 Counter Statement. The Court therefore deems defendants’
56.1 statements admitted by plaintiffs to the extent they are supported by admissible evidence.

2

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 3 of 21

56.1 11 2. Abrahams and David Kandolha (“Kandolha”) are Akeida Capital’s co-founders. Id.
11 3.

ln 2013, Kranzler approached his friend, Abrahams, and asked him to invest in a
contracting company Kranzler was forming, which became River Greene. Ia'. 11 5. Abrahams
decided that the company was an inappropriate investment for Akeida Capital, id. 11 6, but
decided to make a personal investment, id. 11 7. Abrahams discussed the idea with Kandolha,
who also decided to make a personal investment in Kranzler’s business. Id. Abrahams and
Kandolha together formed ACM Contracting, LLC, which was to be the business entity serving
as an investment vehicle for the initial capital for Kranzler’s business. Id. 11 8.

The members of River Greene were Kranzler, ACM, and BI Development LLC. Id. 11 9.
The members agreed that ACM and BI Development, LLC would each contribute $50,000 in
initial capital and receive a 35% ownership interest. Ia'. 11 10. Kranzler, who contributed no
initial capital, retained a 30% ownership interest in recognition that he would run the company.
ld.

Akeida Capital, ACM, and River Greene share a business address. See JSF 11 2, Def. 56.1
1111 4, 12-13.

2. Structure of River Greene

River Greene began operating in fall 2013. Def. 56.1 11 14. Kranzler was the managing
director of the River Greene Proj ects. JSF 11 3. River Greene hired Antoine, who reported to
Kranzler. Def. 56.1 11 17; see also JSF 11 3. Antoine was a subcontractor; River Greene therefore
issued him an IRS Form 1099. Def. 56.1 11 21. Together, Antoine and Kranzler supervised the

painting and carpentry work performed by plaintiffs on River Greene projects JSF 11 3.

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 4 of 21

Antoine hired plaintiff Yeandeo Dadbahal (“Dadbahal”) in 2014 to work on River Greene
projects. Def. 56.1 11 24. Dadbahal, in turn, recommended plaintiffs Hasely Thomas (“H.
Thomas”) and Baldwin Thomas (“B. Thomas”) to Antoine, who hired them in 2014 to work on
River Greene projects. Ia'. All three plaintiffs were paid in cash on a weekly basis. JSF 11 5.
They kept track of the time that they worked on a software application named Timesheet Mobile.
Id. 11 4.

B. Procedural History

On September 13, 2017, plaintiffs filed a Complaint, on their behalf and on behalf of a
putative FLSA collective and NYLL class. Dkt. 1 (“Compl.”). Bringing claims against the six
defendants listed above, the Complaint alleged that each plaintiff had begun work for River
Greene in October 2012, worked there as either a painter or carpenter through fall 2016, and had
been denied overtime pay despite consistently working overtime hours. See Compl. 1111 57-59,
65-67 (H. Thomas); id. 1111 72-74, 79»-80 (Dadbahal); id. 1111 85~88, 93-97 (B. Thomas). The
Complaint also alleged that River Greene had failed to provide employees with required wage
notices. Id. 1111 52-53. On November 6, 2017, defendants Abrahams and ACM answered
Dkt. 10.

On December 12, 2017, the Court held an initial pretrial conference and approved a case
management plan setting the close of fact discovery on March 16, 2018. Dkt. 14. On December
19, 2017, the Court granted plaintiffs leave to amend the complaint for the limited purpose of
correcting the spelling of defendant Kranzler’s name. Dkt. 17. The next day, plaintiffs so
amended. Dkt. 18 (“AC”). On January 12, 2018, Abrahams and ACM answered the AC. Dkt.

21. The other four defendants did not.

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 5 of 21

Discovery proceeded among plaintiffs and the two answering defendants On March 9,
2018, the Court, on request, extended the fact discovery deadline until May 16, 2018. Dkt. 37.
On April 25, 2018, the Court held a conference to resolve outstanding discovery disputes.

Dkt. 48. On June 20, 2018, the Court held a pre-motion conference to discuss Abrahams and
ACM’s anticipated summary judgment motion and set a briefing schedule. See Dkt. 54. On July
10, 2018, plaintiffs, Abrahams, and ACM filed a joint statement of undisputed facts. Dkt. 55.

On July 23, 2018, Abrahams and ACM filed a motion for summary judgment, Dkt. 56, the Wong
Declaration, Dkt. 59, the Abrahams Declaration, Dkt. 60, an accompanying memorandum of
law, Dkt. 58 (“Def. Mem.”), and a Rule 56.1 statement, Dkt. 61. On August 6, 2018, the Court,
on request, extended the briefing schedule for the summary judgment motion. Dkt. 70. On
August 22, 2018, plaintiffs submitted the final version of their opposition brief to the motion
(“Pl. Mem.”), Dkt. 85, and the Aronauer Declaration, Dkt. 86. On September 3, 2018,
defendants Abrahams and ACM submitted their reply (“Def. Reply”). Dkt. 87.

As to the four defendants who did not answer the Complaint or Amended Complaint, on
February 6, 2018, the Clerk of Court entered certificates of default against Kranzler and Antoine,
Dkts. 27-28. On March 30, 2018, the Court granted plaintiffs leave to file a motion for default
judgment against Kranzler and Antoine. Dkt. 39. On July 23, 2018, plaintiffs filed a motion for
default judgment as to River Greene, Bringing Best, Kranzler, and Antoine. Dkt. 62. On August
l, 2018, the Court denied the motion without prejudice to refile after plaintiffs obtained
certificates of default as to River Greene and Bringing Best. Dkt. 68. On August 8, 2018, the
Clerk of Court entered certificates of default against River Greene and Bringing Best. Dkts. 78-
79. No subsequent application for a default judgment against the four non-appearing defendants

has yet been made.

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 6 of 21

II. Discussion

A. Overview

Abrahams and ACM (henceforth, “defendants”) make several arguments in pursuing
summary judgment. At the outset, they argue that although the Complaint summarily alleges
that Akeida Capital Management, LLC “do[es] business as” ACM Contracting, the evidence
reflects that the two are distinct entities and that Akeida has no connection to River Greene. On
that ground, they argue, Akeida Capital Management should be dismissed as a party, leaving
ACM and Abrahams as the sole served defendants Defendants next argue that the evidence
does not permit the conclusion that either Abrahams or ACM was plaintiffs’ employer. Rather,
they argue, the evidence shows that each was merely an investor in River Greene and as such
cannot be held liable to plaintiffs on their wage claims Finally, defendants argue that plaintiffs
failed to provide them with the notice required by New York Limited Liability Company Law
§ 609(c) necessary to permit the imposition of liability for unpaid wages on LLC members with
the largest ownership stakes

Plaintiffs principally counter that, viewing the evidence in the light most favorable to
them, Abrahams exercised sufficient control over plaintiffs’ employment to make him an
employer of theirs under the FLSA and NYLL, and that ACM’s shared office space with River
Greene signifies a joint employer relationship.

The Court addresses these arguments in turn, after first reviewing the governing legal

standards

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 7 of 21

B. Applicable Legal Standards
1. Standards Governing Motions for Summary Judgment

To prevail on a motion for summary judgment, the movant must “show[] that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). The movant bears the burden of demonstrating the absence of a
question of material fact. In making this determination, the Court must view all facts “in the
light most favorable” to the non-moving party. Holcomb v. Iona Coll., 521 F.3d 130, 132 (2d
Cir. 2008); see also Celotex Corp. v. Catrett, 477 US. 317, 323 (1986).

If the movant meets its burden, “the nonmoving party must come forward with
admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary
judgment.” Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008). “[A] party may
not rely on mere speculation or conjecture as to the true nature of the facts to overcome a motion
for summary judgment.” Hz`cks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (intemal quotation
marks and citation omitted). Rather, the opposing party must establish a genuine issue of fact by
“citing to particular parts of materials in the record.” Fed. R. Civ. P. 56(c)(1)(A); see also
Wright v. Goora’, 554 F.3d 255, 266 (2d Cir. 2009).

“Only disputes over facts that might affect the outcome of the suit under the governing
law” will preclude a grant of summary judgment Anderson v. Liberly Lobby, Inc., 477 U.S. 242,
248 (1986). In determining whether there are genuine issues of material fact, the Court is
“required to resolve all ambiguities and draw all permissible factual inferences in favor of the
party against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d
Cir. 2012) (quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)) (internal quotation

marks omitted).

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 8 of 21

2. Standards Governing “Employer” Status
a. FLSA

The FLSA extends liability to any “employer” that violates its terms See 29 U.S.C.

§ 216(b). lt defines an “employer” as “any person acting directly or indirectly in the interest of
an employer in relation to an employee.” Ia’. § 203(d). “An entity ‘employs’ an individual under
the FLSA if it ‘suffer[s] or permit[s]’ that individual to work.” Zheng v. Liberly Apparel C0. ,
355 F.3d 61, 66 (2d Cir. 2003) (quoting 29 U.S.C. § 203(g) (alterations in original)). This is
“‘the broadest definition [of “employ”] that has ever been included in any one act.”’ Unitea'
States v. Rosenwasser, 323 U.S. 360, 363 n.3 (1945) (quoting 81 Cong. Rec. 7675 (1937)
(statement of Sen. Hugo L. Black) (alteration in original)). “An entity ‘suffers or permits’ an
individual to work if, as a matter of ‘economic reality,’ the entity functions as the individual’s
employer.” Zheng, 355 F.3d at 66.

The Second Circuit treats employment under the FLSA “as a flexible concept to be
determined on a case-by-case basis” by looking to the “‘economic reality’ of a particular
employment situation.” Bar/l`eld v. N. Y. C. Health and Hospitals Corp., 537 F.3d 132, 141-42
(2d Cir. 2008). In its most recent exposition of the economic reality test, the Second Circuit
described “three tests_or, more accurately, three sets of factors_[that] guide our determination
of whether a joint employment relationship exists.” Greenawalt v. AT & T Mobilily LLC, 642
Fed. App’X 36, 37 (2d Cir. 2016).2

The first test, set out in Carter v. Dutchess Community College, 735 F.2d 8 (2d Cir.

1984), “looks to whether a putative employer exercises ‘formal control’ over a worker,”

 

2 Although Greenawalt was decided by summary order, which lacks precedential effect, the
Court finds instructive the Second Circuit’s application there of its precedents regarding the tests
applicable to “employer” status

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 9 of 21

Greenawalt, 642 Fed. App’x at 37 (citing Zheng, 355 F.3d at 72). The Carter test defines
employment more narrowly than required by the FLSA and so satisfying the test is sufficient, but
not necessary, to show joint employment Ia'. Carter’s four-factor test examines “whether the
alleged employer (l) had the power to hire and fire employees (2) supervised and controlled
employee work schedules or conditions of employment, (3) determined the rate and method of
payment, and (4) maintained employment records.” Carter, 735 F.2d at 12.
The second test, drawn from Brock v. Superz'or Care, Inc., 840 F.2d 1054 (2d Cir. 1988),
is most relevant to distinguishing between independent contractors and employees lt focuses on
whether “the workers depend upon someone else’s business . . . or are in business for
themselves,” id. at 1059.
Greenawalt clarified a third, middle test, first articulated in Zheng and relevant here. lt
inquires whether an entity exercised “functional control” over subcontracted workers so as to
constitute their employer under the FLSA. 642 Fed. App’x at 37-38 (citing Zheng, 355 F.3d at
61). Greenawalt summarized the six relevant Zheng factors as follows:
1. Whether [the putative employer’s] premises and equipment were used for [the
putative employees’] work. . . .

2. Whether [the contractor] . . . had a business that could or did shift as a unit
from one employer to another . . . .

3. The extent to which [the putative employees] performed a discrete line-j ob
that was integral to [the putative employer’s] business . . . .

4. Whether responsibility under the contracts could pass from one subcontractor
to another without material changes . . . .

5. The degree to which [the putative employer] or its agents supervised [the
putative employees’] work . . . .

6. Whether [the putative employees] worked exclusively or predominantly for
[the putative employer.]

642 Fed. App’x at 38-40. These factors are “nonexclusive and overlapping,” Zheng, 355 F.3d at

75, and a court “‘need not decide that every factor weighs against joint employment’ in order to

grant summary judgment for the putative joint employer,” Greenawalt, 642 Fed. App’x at 38.

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 10 of 21

b. NYLL

The NYLL defines “employer” as “any person . . . employing any individual in any
occupation, industry, trade, business or service” or “any individual . . . acting as employer.”
N.Y. Lab. L. §§ 190(3), 651(6). The New York Court of Appeals has not answered the question
whether the tests for “employer” status are the same under the FLSA and NYLL. See Irizarry v.
Catsimatia’is, 722 F.3d 99, 117 (2d Cir. 2013). However, district courts in this Circuit “have
interpreted the definition of ‘employer’ under the New York Labor Law coextensively with the
definition used by the FLSA.” Spicer v. Pz'er Sz`xty LLC, 269 F.R.D. 321, 335 n.l3 (S.D.N.Y.
2010) (quoting Jiao v. Shi Ya Chen, No. 03 Civ. 165 (DF), 2007 WL 4944767, at *9 n.12
(S.D.N.Y. Mar. 30, 2007)); see also Hart v. Rick’s Cabaret Im‘l., Inc., 967 F. Supp. 2d 901, 940
(S.D.N.Y. 2013) (“The statutory standard for employer status under the NYLL is nearly identical
to that of the FLSA”); Sethi v. Narod, 974 F. Supp. 2d 162, 188-89 (E.D.N.Y. 2013) (collecting
cases). Neither party has argued that the NYLL calls for a different definition from the FLSA
here. For purposes of this decision, the Court accordingly treats the FLSA and NYLL definitions
of “employer” as co-extensive.

C. Analysis

1. Status of Akeida Capital Management, LLC

The AC names “Akeida Capital Management, LLC d/b/a ACM Contracting, LLC” as a
defendant AC at 1. Defendants argue that the evidence adduced demonstrates that Akeida
Capital Management, LLC (“Akeida”) and ACM Contracting, LLC are in fact distinct entities,
and that the former has no connection to River Greene. Def. Mem. at 6; see also Def. Reply at

7-9. They ask the Court to dismiss Akeida as a party to this action. Subj ect to their other bases

10

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 11 of 21

for pursuing dismissal, they do not object to the Court’s treating ACM Contracting LLC as the
correctly-sued party. Ia'.

ln support of dismissing Akeida, defendants offer Abrahams’ declaration recounting the
formation of ACM Contracting LLC. See Abrahams Decl. 1111 2-4. Abrahams attests that ACM
Contracting LLC was formed not by Akeida but with his personal funds and those of his business
partner, Kandolha, who did so with the express purpose of funding River Greene. Ia’.

Defendants attach ACM Contracting LLC’s Articles of Formation from September 2013, which
are consistent with Abrahams’ declaration and do not indicate that Akeida played any role in
forming ACM Contracting LLC. Abrahams Decl. Ex. A. Defendants also submit River
Greene’S Operating Agreement, Abrahams Decl. Ex. B. ln it, “Akeida” is defined as “ACM
Contracting LLC,” id. at 2, and its address is specified as “c/o Akeida Capital Management,”
reinforcing that the two are distinct entities, id. at 21.

Plaintiffs have not come forward with any evidence to the contrary. Plaintiffs instead
appear to anchor their theory that Akeida is accountable for ACM Contracting’s actions based on
the fact that the two entities share common partners and initials, “ACM.” But these facts are not
sufficient, or close, to establish that the two are one entity, with Akeida “doing business as”
ACM Contracting. All evidence, including the governing corporate documents and the source of
ACM Contracting’s funding, is to the contrary.

Accordingly, the Court dismisses plaintiffs’ claims against Akeida, and treats the entity
whom plaintiffs seek to sue here under that name as ACM Contracting, LLC.

2. Are Abrahams and ACM Contracting Plaintiffs’ “Employers”?
The entity that as pled was plaintiffs’ direct employer, River Greene, is not before the

Court on this motion, as a result of its failure to appear. Plaintiffs appear, at least on the

11

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 12 of 21

pleadings to have substantial arguments that some other non-appearing defendants are their joint
employers However, the relationship asserted here between plaintiffs and the two defendants
who have appeared is quite attenuated Based on the admissible evidence, including the parties’
stipulation, Abrahams is one of two partners in ACM Contracting LLC, a corporation that has a
35% ownership interest in River Greene, which in turn employed Kranzler, who in turn hired
Antoine as a subcontractor, who in turn hired the plaintiffs bringing suit in this case. And
discovery has adduced few facts even potentially indicative of an employment relationship
between those defendants and plaintiffs For the reasons that follow, the Court finds that ACM
and Abrahams Were not plaintiffs’ employers The evidence would not permit a trier of fact to
find that they exercised control either over River Greene’s employment decisions and practices
or over those of its subcontractor, Antoine, as would be required for employer liability here.
a. Abrahams

Abrahams argues that he was not plaintiffs’ employer under either the Carter or Zheng

tests Def. Mem. at 7-11.
i. The Carter Test

The Carter test, reviewed above, examines whether a defendant was a joint employer
under the FLSA. lt considers four factors

The first is the purported employer’s power to hire and fire the purported employees
This factor disfavors plaintiffs because, as Abrahams notes, no evidence whatsoever has been
adduced that he controlled whether plaintiffs were hired or fired.

Plaintiffs do not seriously dispute this. lnstead, they contend that Abrahams had hiring
authority over Antoine, plaintiffs’ supervisor, and that this in turn is sufficient to give rise to an

inference that Abrahams had hiring authority over plaintiffs Pl. Mem. at 3-4, 10~11. Plaintiffs

12

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 13 of 21

base the inference that Abrahams had authority to hire Antoine on an email exchange between
Kranzler and Abrahams, and on the claim that Abrahams confirmed having this authority at his
deposition. Ia’. at 4. But the materials on which plaintiffs rely do not substantiate this claim.
Kranzler’s initial email to Abrahams reveals Kranzler ’s plan to hire Antoine, He asks Abrahams
for $2,500 that can be loaned to Antoine to enable Antoine to pay the costs of moving to New
York from Massachusetts. See Aronauer Decl. Ex. C at 26 (D175). Abrahams responds: “what
did Bl say about this? how are we paying him?” Ia'. at 25 (D174). On the face of the email, it
does not reveal that Abrahams made the decision to hire Antoine, so much as that he inquired
about it afterwards and assisted-as an investor might_in providing stopgap funding to enable
the new hire, subcontractor Antoine, to travel to the new job. And the email exchange is
affirmatively inconsistent with the claim that Abrahams set Antoine’s pay rate: to the contrary,
Abrahams asks Kranzler about Antoine’s pay. Nor did Abrahams’ deposition support plaintiffs’
inference; Abrahams testified that he did not recall the email exchange or any associated
discussion. See Aronauer Decl. Ex. F at 61-63 (Abrahams deposition). Without more, the
quotidian email exchange on which plaintiffs rely supports only that Kranzler was seeking
additional funds (a loan) from an investor to cover an employee’s moving expenses, not that the
investor was responsible for the employment or salary decisions See id. (“Q: He’s asking for
permission? A: He’s asking for money, not for permission.”).

ln any event, even if this exchange could credibly be read to reflect that Abrahams had
influence over whether Kranzler hired subcontractor Antoine and what Antoine was paid, the
email would not support the inference necessary under this Carter test factor. lndeed it does not

establish, even inferentially, that Abrahams had any role in the hiring and firing of the three

13

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 14 of 21

plaintiffs or even that he knew in advance about plaintiffs’ hiring or the terms of their
employment

Plaintiffs rely on Ansoumana v. Gristea'e ’s Operating Corp., 255 F. Supp. 2d 184, 193
(S.D.N.Y. 2003), which supports, plaintiffs assert, that this factor requires not that Abrahams
“directly hire[d] workers” or had “direct control” over them, but only that he hired “managerial
staff.” See Pl. Mem. at 11. The Carter test, by its terms, is to the contrary. Moreover,
Ansoumana is inapposite, as the discussion in it on which plaintiffs rely summarized the facts of
Herman v. RSR Sec. Svcs. Lta'., 172 F.3d 132 (2d Cir. 1999), which are easily distinguished from
those here. ln Herman, the Second Circuit held that a part owner of a security guard company
had exercised sufficient control over the security guards to make him their employer, Ia'. at 140.
But the part owner had directly hired four staff members, some of whom supervised the guards,
id., and had referred several individuals as potential security guard employees, id. at 137. These
facts far more credibly permitted the inference of a part-owner’S overall supervisory control of
employees than does the evidence here. Abrahams’ tenuous (at best) connection to the hiring of
a single subcontractor manager does not, without more, support the inference that he played any
role in that subcontractor’s hiring or firing practices

The first Carter factor therefore weighs strongly against plaintiffs

The Court analyzes together the next three Carter factors whether the purported
employer supervised or controlled his purported employees’ work schedules and conditions of
employment; whether he determined the purported employees’ rate and method of payment; and
whether the purported employer maintained employment records Plaintiffs have not adduced
any direct evidence that Abrahams had any such responsibilities or ever took any action along

these lines And Abrahams attests to the contrary. He attests that he visited the River Greene

14

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 15 of 21

Proj ect sites on only six or so occasions over a two-year period; that he did so only to check on
the status of his investment; and that he had no involvement in the rate or method of plaintiffs’
pay, in setting their work schedules, or in maintaining records as to their employment.
Abrahams Decl. 11 8, 10. Consistent with his testimony, defendants note, plaintiffs have attested
they saw Abrahams on site only a handful of times and admit that they did not have any contact
with him. See, e.g., Wong Decl. Ex. C at 24 (H. Thomas deposition).

Plaintiffs’ argument as to these factors begins with their claim that Abrahams participated
in hiring Antoine. From this, plaintiffs infer that Abrahams had broader operational control over
River Greene, including vicarious responsibility for the employment terms of subcontractor
Antoine’s direct reports F or the reasons addressed above, however, plaintiffs’ premise that
Abrahams hired Antoine is unsupported by record evidence. And the further inference that he
therefore controlled the terms of others’ employment is wholly speculative

Aside from Abrahams’ alleged participation in hiring Antoine, plaintiffs point only to
stray evidence. As to the second Carter factor of work schedules and conditions, plaintiffs point
only to B. Thomas’s hearsay assertion that, outside of his presence, Abrahams once yelled at
Antoine at a work site for sitting around too much. See id. at 4 (citing Aronauer Decl. Ex. G at 11
11 (“B. Thomas Decl.”)). Even if this secondhand account were admissible, this anecdote would
not establish Abrahams’ control over plaintiffs’ work schedules or conditions at River Greene,
As to the third factor of rate and method of payment, plaintiffs’ rely on Abrahams’ advance of
$2,500 to enable Antoine to move to New York City. See Def. Mem. at 14. But, for the reasons
above, this act does not signify Abrahams’ control over plaintiffs’ pay. Separately, plaintiff B.
Thomas attests that he understood that his pay derived indirectly from checks with which

Abrahams (and perhaps other investors) weekly infused River Greene. B. Thomas Decl. 11 7.

15

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 16 of 21

But even assuming that there were admissible evidence that Abrahams was a source of the funds
that the subcontractor ultimately used to pay plaintiffs that practice_unremarkable for an
investor in a new business_does not suggest the investor’s control over the terms and methods
of the pay of the subcontractor’s employees Construing Abrahams’ payments in the light most
favorable to plaintiffs, plaintiffs still describe no facts that Abrahams set plaintiffs’ rate or
method of payment. Finally, as to the fourth Carter factor, maintenance of employment records,
plaintiffs do not appear to argue that it is met. Pl. Mem. at 14.

The threadbare record developed in discovery therefore does not satisfy, as to Abrahams,
any of the Carter factors Where these factors are not met, the Court nevertheless is “obligated
to consider any and all additional circumstances that evidenced [the defendant’s] control over
Plaintiffs.” Velasquez v. U.S. 1 Farm Market, Inc. , No. 3:13 Civ. 634 (GWC), 2016 WL
2588160, at *9 (D. Conn. May 3, 2016)). The Court therefore next considers the Zheng factors

ii. The Zheng Factors

As discussed in Greenawalt, the Zheng factors are productively used to guide
consideration of whether, in the context of a subcontractor relationship, the general contractor
was a joint employer. lt is undisputed that Antoine was hired by River Greene as a
subcontractor Def. 56.1 11 21 (citing Abrahams Decl. Ex. C (copies of Antoine’s 2013-16 1099-
MlSC forms from River Greene)); see also Aronauer Decl. Ex. C at 17 (D166) (email exchange
where Abrahams asks Kranzler “Is curtiss [sic] and [sic] sub or an employee of rivergreene?”
and Kranzler replies “Curtis was a sub. He was given a 1099.”).

ln this lawsuit, the Zheng factors would thus naturally guide consideration whether River
Greene_had it not defaulted_was a joint employer (with Antoine) of plaintiffs insofar as River

Greene might be found to have exercised “functional control” over the workers whom Antoine

16

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 17 of 21

hired. See Greenawalt, 642 Fed. App’x at 37-38 (citing Zheng, 355 F.3d at 61). ln the interest
of completeness the Court nevertheless considers the Zheng factors as they apply here, with the
important caveat that a Zheng factor found established as to River Greene does not necessarily
signify that the factor would be established as to its investor Abrahams

Whether Abrahams’ premises and equipment were used for plaintiffs’ work. River
Greene did share a business address with Akeida Management and ACM Contracting, both of
which were entities in which Abrahams had a stake. However, plaintiffs have not adduced any
evidence that Antoine, or any of plaintiffs worked from these entities’ premises Accordingly,
this factor weighs against plaintiffs

WhetherAntoine had a business that could or did shift as a unit from one employer to
another. Neither party has pointed to evidence that Antoine worked for any other contractor at
the time he worked for River Greene. And a fair inference from the fact that Antoine moved to
New York from Massachusetts specifically to work on River Greene’s projects is that these
projects were the sole focus of his attention. See JSF 11 3. This factor accordingly weighs in
plaintiffs’ favor as to River Greene. However, because the evidence canvassed above in
connection with the Carter test does not support that Abrahams was more than an investor in
River Greene or directed its employment activities this factor does not support finding
Abrahams’ functional control over Antoine’s employees

The extent to which plaintiffs performed a discrete line-job that was integral to
Abrahams’ business. Plaintiffs’ work on River Greene’s projects was Surely important to River
Greene. But plaintiffs have not adduced evidence that River Greene’s projects were integral to
Abrahams let alone that plaintiffs’ carpentry and painting work for River Greene was integral to

Abrahams’ business On the contrary, the evidence is that Abrahams had a separate area of

17

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 18 of 21

gainful business before deciding to co-invest in River Greene. His primary investment vehicle
was Akeida Management, an unrelated entity. And while ACM Contracting LLC’s only
investment appears to be River Greene, Abrahams was only a 50% partner in ACM Contracting
LLC_Kandolha was an equal investor_and ACM Contracting LLC itself had only a 35% stake
in River Greene. While neither party has developed a granular portrait of Abrahams’ business
interests these facts do not permit, other than speculatively, the conclusion that the River Greene
Proj ects in general, or plaintiffs’ work on them in particular, was “integral” to Abrahams’
business This factor, accordingly, weighs against plaintiffs

Whether responsibility under the contracts could pass from one subcontractor to
another without material changes Both parties describe Antoine as the only subcontractor ever
considered for the River Greene Proj ects Although the record is not certain on this point, it thus
appears unlikely that his contract with River Greene could pass to another subcontractor without
material changes Accordingly, this factor weighs in favor of plaintiffs as to River Greene, but
again, given the absence of evidence of investor Abrahams’ functional control over River
Greene, it does not favor plaintiffs as to Abrahams

The degree to which Abrahams or his agents supervised plaintijfs’ work. This factor to
a large degree overlaps with Carter’s first two factors But, because it invites a more holistic
inquiry, the Court takes a broader look at the supervision asserted by plaintiffs Plaintiffs claim
that

Abrahams requested and received emails pertaining to River Greene’s debt,

expenses outstanding invoices payroll, workers compensation, and insurance.

Abrahams had a role in dictating which projects River Greene worked on, as well

as advising Kranzler on the expansion of River Greene’s business Additionally,

Abrahams signed and notarized requisition and lien waivers on behalf of River

Greene; met with River Green’s creditors; received bid sheets from Kranzler and

delivered them to the proper sources; and w_as involved in email and in-person
discussions concerning River Greene’s operating costs including the cost of labor.

18

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 19 of 21

Abrahams was responsible (along with other partners) for providing Kranzler

$10,000 each month for salaries for River Greene’s staff. Finally, when River

Greene had a workers compensation claim against them, Abrahams was e-mailed

and interacted with Kranzler about obtaining insurance.
Pl. Mem. at 3-4 (citations omitted). lt is not by any means clear that each of these propositions
is supported by admissible evidence. But even if these facts as to Abrahams’ engagement with
and financial involvement in River Greene’s business were so supported, none satisfy the Zheng
factor here: that he or his agents supervised plaintiffs’ work. These actions are consistent with
an active investor closely monitoring the work to which his money is being deployed; they do
not reflect supervision over workers Accordingly, this factor, too, weighs against plaintiffs

Whether plaintiffs worked exclusively or predominantly for Abrahams. Even if
plaintiffs worked solely for River Greene, plaintiffs point to no evidence that they worked
exclusively for Abrahams Abrahams was one investor among several in River Greene. The
evidence does not permit a claim that the workers worked exclusively or predominantly for him.
Accordingly, this factor weighs against plaintiffs

Because none of the Carter factors and (as to Abrahams) none of the Zheng factors
weigh in favor of plaintiffs the Court finds that the material facts dictate the legal conclusion
that Abrahams was not plaintiffs’ employer for purposes of the FLSA or NYLL. The Court
accordingly grants Abrahams’ motion for summary judgment.

b. ACM Contracting LLC

The Court’s finding that Abrahams was not plaintiffs’ employer disposes of plaintiffs’

parallel claim as to ACM, insofar as plaintiffs’ argument as to ACM is coterminous with its

19

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 20 of 21

argument as to Abrahams3
3. Liability Under N.Y. Limited Liability Company Law § 609

Defendants make a final argument, disputing that ACM and Abrahams can be liable
under New York Limited Liability Company Law § 609. Def. Mem. at 11-12. That statute
“provides that the limited liability company members with the ten largest ownership stakes can
be held personally liable, jointly and severally, for ‘all debts wages or salaries due and owing to
any of its laborers servants or employees for services performed by them for such limited
liability company.”’ Id. at 11 (citing N.Y. Ltd. Liab. Co. Law § 609(c)). ACM and Abrahams
argue that this provision is subject to a notice requirement, requiring notice to any such members
within 180 days of the termination of services rendered, which plaintiffs have to date failed to
satisfy. See id.

The Court has no occasion to reach this argument Plaintiffs have not pled liability under
§ 609(c) in their AC or pursued any such theory in opposing defendants’ motion for summary
judgment. Accordingly, the Court has no cause to resolve this abstract question.

CONCLUSION

For the reasons above, the Court holds that, viewing the evidence in the light most
favorable to plaintiffs there are no genuine disputes of material fact whether Abrahams or ACM
was plaintiffs’ employer under the FLSA and NYLL. They were not. The Court accordingly

grants these defendants’ motions for summary judgment.

 

3 lt appears to the Court that ACM could likely muster additional arguments-_apart from those
available to Abrahams_as to why it was not plaintiffs’ employer. ln light of the Court’s ruling
as to Abrahams however, the Court has no occasion to consider this point.

20

Case 1:17-cv-06954-PAE Document 88 Filed 12/11/18 Page 21 of 21

The Clerk of Court is respectfully directed to grant the motion pending at Dkt. 56 and to
terminate Akeida Capital Management, LLC d/b/a ACM Contracting, LLC and Harvey
Abrahams as defendants

Plaintiffs remain at liberty to pursue default judgments against the remaining defendants
lf plaintiffs intend to pursue such relief, they are to file motions for default judgment, consistent
with this Court’s individual rules within two weeks

SO ORDERED.

PMA CW/&J\,

Paul A. Engelmayer
United States District Judge
Dated: December 11, 2018
New York, New York

21

